OPINION OF THE COURT
Memorandum.
The order appealed from should be affirmed, with costs, for the reasons stated in the opinion by Mr. Justice James D. Hopkins at the Appellate Division, with a caveat. In light of our conclusion that the contractual provisions providing tenure rights to part-time teachers are not violative of any public policy or statute, we deem it unnecessary to reach and accordingly express no opinion as to the applicability, if any, of the statutory tenure scheme to such teachers. As to respondent’s belated attempt to object to petitioners’ alleged failure to comply with section 3813 of the Education Law, any such objection which might otherwise have been raised was waived by the failure to assert it before the court of original jurisdiction.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler and Fuchsberg concur.
Order affirmed, with costs, in a memorandum.